Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
     Final Rejection
The Status of Claims:
Claims 40-47 are pending. 
Claims 40-47 are rejected. 

 IDS
The IDs filed on 1/31/22 were reviewed by the examiner. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections

The objection of Claim 15 is withdrawn due to the cancelation of the claim .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



 The rejection of Claim 32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the cancelation of the claim.

Claim Rejections - 35 USC § 102
I.	Applicants’ argument filed 1/31/22 have been fully considered and they are persuasive.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The rejection of Claims 15, 32, and 40-46 under pre-AIA  35 U.S.C. § 102(e) as allegedly being anticipated by US20 10016032 is withdrawn due to applicant’s convincing arguments. 


Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


1.	The rejection of Claim 32 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 4-9 of U.S. 8,445,515 is withdrawn due to the cancelation of the claims.

2.	The rejection of Claims 40-47 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 14 and 21-25 of U.S. 8,445,515 is still maintained due to applicants’ failure to file the terminal Disclaimer 
3.	The rejection of Claims 40-47 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. 9,126,939 is still maintained due to applicants’ failure to file the terminal Disclaimer 
. 
4.	The rejection of Claims 40-47 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. 10,660,897 is still maintained due to applicants’ failure to file the terminal Disclaimer 

5.	The rejection of  Claims 40-47 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. 8,906,938 in view of U.S. 8,445,515897 is still maintained due to applicants’ failure to file the terminal Disclaimer. 
 
Applicant’s’ Arguments 


II. 	  Applicants argue the following issues:

A. Applicant respectfully submits that the noted reference is not a valid reference under pre-AIA  35 U.S.C. § 102(e). As described in MPEP 2136, "In order to apply a reference under pre-AIA  35 U.S.C. 102(e), the inventive entity of the application must be different from that of the cited reference." The inventors of the current application are: Pingchen Fan, Kevin Lloyd Greenman, Manmohan Reddy Leleti, Yandong Li, Jay Powers, Hiroko Tanaka, Ju Yang, and Yibin Zeng. The listed inventors in Fan are the same inventors of the current application. For at least the foregoing reasons, Applicant respectfully requests that the Examiner withdraw the present rejection under pre-AIA  35 U.S.C. § 102(e). 

   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/           Primary Examiner, Art Unit 1625                                                                                                                                                                                             	3/23/2022